DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed April 26, 2022. As directed by the amendment, claim 1 has been amended. As such, claims 1-12 remain under consideration in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Armbruster et al. (US 2016/0144067), hereinafter “Armbruster”.
Regarding claims 1 and 8, Armbruster discloses a system (FIG. 2) comprising, a bone plate (12) adapted to be affixed to a bone surface, the bone plate comprising at least one integrally formed (“the bone plate…[is] non-removable from the film,” ¶208) bioactive portion (10) including bone healing-promoting substances (“drug containing layer,” ¶146), the bone plate further comprising at least one attachment portion (14); and an adhesive (¶198) adapted to be applied to the bone plate to affix the bone plate to the bone surface (¶199).
Regarding claims 2 and 9, Armbruster discloses the system of claims 1 and 8, the at least one bioactive portion further being porous (¶162) and the bone healing- promoting substances being embedded therein (¶167).
Regarding claims 3 and 10, Armbruster discloses the system of claims 2 and 9, wherein the at least one bioactive portion comprises a plurality of hollow microparticles encapsulating the bone healing-promoting substances (¶172).
Regarding claims 4 and 11, Armbruster discloses the system of claims 1 and 8, the at least one attachment portion further comprising at least one face defining at least one indentation (14, FIG. 1A) and capable of retaining an amount of adhesive.
Regarding claims 5 and 12, Armbruster discloses the system of claims 1 and 8, the at least one bioactive portion being porous and further comprising a plurality of microspheres (¶172), the microspheres containing the bone healing-promoting substances (¶167), and the at least one attachment portion further comprising at least one face defining at least one indentation (14, FIG. 1A) and capable of retaining an amount of adhesive.
Regarding claims 6-7, Armbruster discloses the system of claim 1, wherein the bone plate and the adhesive comprises an unblended polymer material comprising a polylactic acid (PLA) or a PLA-based polymer (¶151).
Response to Arguments
In response to Applicant's argument that Armbruster does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., that the polymer films are not a part of the bone plate itself) are not stated in the claims.  Therefore, it is irrelevant whether the reference includes those features or not. Claim 1 does however, require the bone plate to “[comprise] at least one integrally formed bioactive portion…” As stated in ¶208, the bone plate and film can be “non-removable” from one another which more than satisfies the meaning of the term “integral”, defined by Oxford Languages as “included as part of a whole rather than supplied separately”.
In response to Applicant's argument that Armbruster is “entirely silent about any adhesive for affixing the bone plate to the bone surface,” Examiner respectfully disagrees. Armbruster states “the film further comprises an adhesive layer, which is biocompatible, and capable of adhesively fixing at least one surface of the film to another surface” (¶198). It follows that the recited adhesive is capable of affixing the contained bone plate to a bone surface. Therefore, Armbruster meets the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775